Citation Nr: 0031138	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-31 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







REMAND

The veteran had active duty from June 1960 to June 1962 and 
from April 1963 to June 1965.  The veteran has requested a VA 
travel Board hearing.  A hearing was scheduled for September 
19, 2000; however, the veteran failed to report.  
Correspondence from the regional office (RO) indicates that 
the veteran's notice of the scheduling of the hearing was 
returned from the Post Office.  Thus, as it appears that the 
veteran did not receive notice of the scheduled hearing, the 
RO should again schedule the veteran for a travel Board 
hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office RO for the following 
development:

The RO should schedule a hearing before a 
traveling section of the Board in 
Chicago, Illinois.  The RO should take 
necessary steps to insure that the 
veteran is properly notified of the date 
of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 3 -


